*463Order, Supreme Court, New York County (Joan A. Madden, J.), entered November 19, 2012, as amended by order, same court and Justice, entered January 4, 2013, which, inter alia, granted plaintiffs motion for summary judgment on its foreclosure cause of action and dismissed the counterclaim and third-party claim for violation of the condominium’s bylaws and the counterclaim and third-party claim for breach of fiduciary duty, unanimously affirmed, with costs.
The condominium unit owners validly ratified the board’s renovation plans, based on knowledge they obtained through formal and informal communications (see e.g. Skytrack Condominium Bd. of Mgrs. v Windberk Partners, 167 AD2d 381 [2d Dept 1990]). We reject defendants’ argument that the ratification vote was invalid because the unit owners were not disinterested; defendants were at least equally conflicted. Plaintiff showed sufficient cause for its second summary judgment motion (see Varsity Tr. v Board of Educ. of City of N.Y., 300 AD2d 38, 39 [1st Dept 2002]). The factual issue whether the unit owners’ knowledge of the renovations was sufficient to support their ratification of the board’s arguably voidable resolution was raised by defendants in a surreply long after the final submissions on the initial summary judgment motion. Concur— Andrias, J.P, Saxe, Freedman and Gische, JJ.